Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/03/2020 and 08/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, US Patent Application Publication 2009/0114372 to Ippoushi et al., teach the claim limitations except, “the cooling mechanism including: a first refrigerant flow path provided on an opposite side of a partition wall from the first battery module in a third direction orthogonal to the first direction and the second direction; a second refrigerant flow path provided on the opposite side of the partition wall from the second battery module in the third direction; and a connection flow path connecting respective first ends in the first direction of the first refrigerant flow path and the second refrigerant flow path to each other and extending in the second direction, wherein the partition wall includes a plurality of convex portions arranged in a 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to a cooling mechanism with the specific structure as claimed in order to improve the cooling performance of the battery module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINGWEN R ZENG/Examiner, Art Unit 1723